Citation Nr: 0735067	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Although the RO has determined that new and 
material evidence has been submitted to reopen the 
appellant's claim, the Board must determine on its own 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in October 2007.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  In an unappealed rating decision of February 1999, 
reopening of the veteran's claim for service connection for 
psychiatric disability was denied.

2.  The evidence associated with the claims file subsequent 
to the February 1999 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the clam, 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

In an unappealed rating decision dated in February 1999, 
reopening of the veteran's claim for service connection for 
psychiatric disability was denied because new and material 
evidence had not been submitted.  The RO found that the 
evidence received from the Appalachian Community Health 
Center did not provide a nexus opinion linking the veteran's 
psychiatric disability to his military service.  Evidence of 
record at that time included treatment records from the 
Appalachian Community Health Center from February 1996 to 
December 1998, service medical records, a September 1996 VA 
examination report, and records of private mental evaluations 
dated in June 1979 and October 1995.  

The evidence received since the February 1999 decision 
includes an October 2002 letter from two psychologists 
treating the veteran at the Family and Marital Counseling 
Center.  In the letter, the psychologists opine that it 
appears that the veteran's mental illness first manifested 
itself while he was in the United States Air Force.  They 
further noted that although the veteran was abused as a child 
and probably had mental illnesses before his military 
service, the stress of the military probably triggered his 
debilitating psychological problems.  This evidence is not 
cumulative or redundant of the evidence previously of record; 
and it relates to an unestablished fact necessary to 
substantiate the claim, i.e., that the veteran's acquired 
psychiatric disorders are etiologically related to service.  
Moreover, this evidence is sufficiently supportive of the 
claim to raise a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has been 
received and the claim of entitlement to service connection 
for psychiatric disability is reopened.  


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for 
psychiatric disability is granted.


REMAND

Although the Board granted reopening of the veteran's claim 
for service connection for psychiatric disability, the Board 
finds that there is insufficient medical evidence in the 
record to decide the merits of the claim.  In this regard, 
the Board notes that the veteran's last VA examination was 
conducted in September 1996.  Although a VA medical opinion 
based on a review of the claims folders was obtained in 
August 2005, the opinion does not adequately address the 
questions presented in this case.  Therefore, the Board has 
determined that the veteran should be afforded another VA 
examination.

Finally, the Board notes that the record reflects that the 
veteran has not been provided appropriate notice with respect 
to the disability-rating or effective-date element of his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Then, the veteran should be provided 
an examination by a psychologist or 
psychiatrist to determine the nature and 
etiology of all the veteran's acquired 
psychiatric disorders.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present acquired psychiatric disorder. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active 
duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity as a 
result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
active service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's active 
service?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence and in light of all applicable 
legal criteria.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the requisite opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


